

115 S1042 IS: Segal AmeriCorps Education Award Enhancement Act of 2017
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1042IN THE SENATE OF THE UNITED STATESMay 4, 2017Mr. Bennet (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code to exclude Segal Americorps Education Awards and related awards
			 from income.
	
 1.Short titleThis Act may be cited as the Segal AmeriCorps Education Award Enhancement Act of 2017. 2.Exclusion of Segal Americorps Education Awards and related educational awards (a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by adding at the end the following new subparagraph:
				
 (D)a national service educational award under subtitle D of title I of the National and Community Service Act of 1990..
 (b)Exclusion of discharge of student loan debtSubsection (f) of section 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received under a national service educational award under subtitle D of title I of the National and Community Service Act of 1990..
 (c)Effective dateThe amendments made by this section shall apply to payments made in taxable years beginning after the date of the enactment of this Act.